Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, and similarly claims 4, 11, 12, 18, it is unclear whether the limitations following the “selectable from” phrase are required to be part of the claimed invention.  It is unclear whether the values (for a conditional instruction, an indirect jump instruction, etc.) are all stored and present in order to be selected, or whether they are simply optional possibilities. Further, it is unclear what the values correspond to in this context (“selectable from corresponding values”). For the purposes of examination, these limitations will be interpreted as optional types of values for selection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasin et al., US Patent Application Publication 2014/0380027 (hereinafter Yasin) in view of Chen et al., US Patent Application Publication 2016/0179535 (hereinafter Chen).
	Regarding claim 1, Yasin teaches:
A processor comprising: a counter to store a cycle count that tracks a number of cycles between retirement of a first branch instruction and retirement of a second branch instruction during execution of a set of instructions (see e.g. para. [0014]); and a stack of registers coupled to the counter, wherein the stack of registers is to store branch type information comprising: a first value of the counter, in a first register of the stack of registers, when the first branch instruction is retired (see e.g. para. [0014], [0021-6]); a second value of the counter, in a second register of the stack of registers, when the second branch instruction is retired (see e.g. para. [0014], [0021-6]). 
	Yasin fails to explicitly teach a first type information value, in the first register of the stack of registers, indicating a type of the first branch instruction; and a second type information value, in the second register of the stack of registers, indicating a type of the second branch instruction.
	Chen teaches storing branch type information to go along with a stored count value for a branch instruction (see e.g. para. [0120], [0128]).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Yasin and Chen to include a first type information value, in the first register of the stack of registers, indicating a type of the first branch instruction; and a second type information value, in the second register of the stack of registers, indicating a type of the second branch instruction. This would have provided increased control for specific instruction types/conditions within hardware, thereby increasing performance and reducing power as discussed by Chen (see para. [0116]).
Regarding claim 2, Yasin in view of Chen teaches or suggests:
The processor of claim 1, wherein the stack of registers is a stack of last branch record (LBR) registers, and the branch type information is LBR information (see e.g. Yasin para. [0014]). 
Regarding claim 3, Yasin in view of Chen teaches or suggests:
The processor of claim 1, wherein the first type information value is selectable from corresponding values that indicate a conditional instruction, an indirect jump instruction, a direct call instruction, an indirect call instruction, a return instruction, and a far instruction (see e.g. Chen para. [0120]). 
Regarding claim 4, Yasin in view of Chen teaches or suggests:
The processor of claim 2, wherein the second type information value is selectable from corresponding values that indicate a conditional instruction, an unconditional instruction, an indirect jump instruction, a direct jump instruction, a direct call instruction, an indirect call instruction, a return instruction, and a far instruction (see e.g. Chen para. [0120]). 
Regarding claim 5, Yasin in view of Chen teaches or suggests:
The processor of claim 1, wherein the first register of the stack of registers is further to store branch type information comprising a misprediction value that indicates whether the first branch instruction has been mispredicted, and the second register of the stack of registers is further to store branch type information comprising a misprediction value that indicates whether the second branch instruction has been mispredicted (see e.g. Yasin para. [0025]). 
Regarding claim 8, Yasin in view of Chen teaches or suggests:
The processor of claim 1, further comprising an execution engine circuit that comprises the stack of registers, the execution engine circuit to: analyze the branch type information; and construct a control flow sequence indicating an order in which individual statements, instructions, and function calls have been executed as part of a program comprising the set of instructions (see e.g. Yasin fig. 4A, para. [0038-41], Chen para. [0120], [0128]).
Claims 9-13, 16 are rejected for reasons corresponding to those given above for claims 1-5, 8. 
Claims 17-18, 20 are rejected for reasons corresponding to those given above for claims 1-5, 8.
Claims 6, 7, 14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yasin in view of Chen, further in view of Bradbury et al., US Patent Application Publication 2013/0247009 (hereinafter Bradbury).
Regarding claim 6, Yasin in view of Chen teaches or suggests:
The processor of claim 1.
Yasin in view of Chen fails to explicitly teach wherein the first register of the stack of registers is further to store branch type information comprising a transaction value that indicates whether the first branch instruction is in a transactional region of the set of instructions, and the second register of the stack of registers is further to store branch type information comprising a transactional value that indicates whether the second branch instruction is in the transactional region of the set of instructions. 
Bradbury teaches storing information about instructions including transactional information (see e.g. para. [0060-62], [0094]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Yasin, Chen, and Bradbury such that the first register of the stack of registers is further to store branch type information comprising a transaction value that indicates whether the first branch instruction is in a transactional region of the set of instructions, and the second register of the stack of registers is further to store branch type information comprising a transactional value that indicates whether the second branch instruction is in the transactional region of the set of instructions. This would have provided additional information for analysis so that corrective action could be taken to improve instruction execution such as discussed by Bradbury (see para. [0107]).
Regarding claim 7, Yasin in view of Chen teaches or suggests:
The processor of claim 1.
Yasin in view of Chen fails to explicitly wherein the first register of the stack of registers is further to store branch type information comprising an abort value that indicates whether the first branch instruction has been aborted, and the second register of the stack of registers is further to store branch type information comprising an abort value that indicates whether the second branch instruction has been aborted. 
Bradbury teaches storing information about instructions including abort information (see e.g. para. [0060-62], [0094]).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Yasin, Chen, and Bradbury such that the first register of the stack of registers is further to store branch type information comprising an abort value that indicates whether the first branch instruction has been aborted, and the second register of the stack of registers is further to store branch type information comprising an abort value that indicates whether the second branch instruction has been aborted. This would have provided additional information for analysis so that corrective action could be taken to improve instruction execution such as discussed by Bradbury (see para. [0107]).
Claims 14, 15 are rejected for reasons corresponding to those given above for claims 6, 7.
Claim 19 is rejected for reasons corresponding to those given above for claims 1, 5-7.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,592,244. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are similar to and substantially generic to the claims in the ‘244 patent. Therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus (see MPEP 804(II)(B)(1)).




Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
Applicant argues a lack of teaching or suggestion of the amended language regarding storing branch information in registers.

Examiner respectfully disagrees. Yasin teaches that entries 125a through N of the LBR data structure are made up of a stack of registers (see e.g. para. [0025]). For example, these registers include a first register to store a value of a counter for a first branch instruction, and a second register to store a value of a counter for a second branch instruction (see e.g. para. [0024]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183